           Case 1:19-cv-00149-JL Document 100 Filed 05/18/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                        for the
                             DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

           Plaintiffs,

    v.

WILLIAM GARDNER, in his official capacity
as New Hampshire Secretary of State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney General

           Defendants.

                                                   Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

           Plaintiff,

    v.

WILLIAM GARDNER, in his official capacity
as New Hampshire Secretary of State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney General

           Defendants.


   NEW HAMPSHIRE DEMOCRATIC PARTY'S OBJECTION TO DEFENDANTS'
      MOTION TO RECONSIDER - EXPEDITED TREATMENT (L.R. 7.1(f))

         NOW COMES Plaintiff, New Hampshire Democratic Party (“NHDP”), by its Chair,

Raymond Buckley, and by and through counsel, Shaheen & Gordon, P.A., and respectfully files

this Objection to Defendants' Motion to Reconsider - Expedited Treatment (L.R. 7.1(f)) and joins




                                               1
            Case 1:19-cv-00149-JL Document 100 Filed 05/18/20 Page 2 of 3



in the Objection to Defendants' Motion to Reconsider filed by Plaintiffs Caroline Casey and

Maggie Flaherty [Doc. No. 99] and, in support thereof, states as follows:

       1.        On May 15, 2020, Defendants filed a Motion to Reconsider - Expedited

Treatment (L.R. 7.1(f)). [Doc. No. 98].

       2.        On May 18, 2020, Plaintiffs Casey and Flaherty filed their Objection to

Defendants' Motion to Reconsider - Expedited Treatment (L.R. 7.1(f)). [Doc. No. 99].

       3.        In the interest of judicial efficiency, NHDP joins in the Objection to Defendants'

Motion to Reconsider - Expedited Treatment (L.R. 7.1(f)) filed by Plaintiffs Caroline Casey and

Maggie Flaherty in its entirety rather than duplicating efforts, reproducing the arguments, and

burdening the Court with a duplicate filing.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiffs respectfully requests that this Court:

       A.        Deny Defendants' Motion to Reconsider - Expedited Treatment (L.R. 7.1(f)); and

       B.        Grant such other and further relief as this Court deems just and proper in the

circumstances.




                                                  2
          Case 1:19-cv-00149-JL Document 100 Filed 05/18/20 Page 3 of 3



                                             Respectfully submitted,

                                             NEW HAMPSHIRE DEMOCRATIC PARTY

                                             By Its Attorneys,
                                             SHAHEEN & GORDON, P.A.

Dated: May 18, 2020                          /s/ William E. Christie
                                             William E. Christie
                                             NH Bar # 11255
                                             S. Amy Spencer
                                             NH Bar # 266617
                                             James J. Armillay, Jr.
                                             NH Bar # 271651
                                             107 Storrs Street
                                             P.O. Box 2703
                                             Concord, NH 03302-2703
                                             (603) 225-7262
                                             wchristie@shaheengordon.com
                                             saspencer@shaheengordon.com
                                             jarmillay@shaheengordon.com


                                CERTIFICATE OF SERVICE

      I, William E. Christie, Esquire, certify that on this date service of the foregoing document
was made upon counsel for all parties via the Court’s CM/ECF System.

                                             /s/ William E. Christie
                                             William E. Christie




                                                3
